Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal
errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BS-1079

IN RE; DONALD B. TERRELL,
                  Respondent.                             Board Docket No. 16-BD-036
Bar Registration No. 416562                               BDN: 106-15

BEFORE: Beckwith and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                      ORDER
                               (FILED – October 26, 2017)

       On consideration of the affidavit of Donald B. Terrell, wherein he consents to
disbarment from the bar of the District of Columbia pursuant to § 12 of Rule XI of
the Rules of the District of Columbia Court of Appeals Governing the Bar of the
District of Columbia, which affidavit has been filed with the Clerk of this court, and
the report and recommendation of the Board on Professional Responsibility, it is this
26th day of October 2017,

       ORDERED that the said Donald B. Terrell is hereby disbarred by consent,
effective forthwith. The effective date of respondent’s disbarment shall run, for
reinstatement purposes, from the date respondent files his affidavit pursuant to D.C.
Bar Rule XI, § 14 (g).

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon written
consent of the respondent,

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights
and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.

                                      PER CURIAM